Citation Nr: 0638595	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for peripheral neuropathy, left (major) upper extremity, 
including entitlement to separate ratings for middle and 
lower radicular nerve groups.

2.  Entitlement to an initial rating in excess of 30 percent 
for peripheral neuropathy, right (minor) upper extremity, 
including entitlement to separate ratings for middle and 
lower radicular nerve groups.

3.  Entitlement to an initial rating in excess of 40 percent 
for peripheral neuropathy, left lower extremity.

4.  Entitlement to an initial rating in excess of 40 percent 
for peripheral neuropathy, right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury of the right shoulder.

7.  Entitlement to service connection for residuals of a left 
knee injury.

8.  Entitlement to service connection for residuals of a 
right knee injury.

9.  Entitlement to service connection for cellulitis of the 
left leg.

10.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1976 and 
from December 1976 to May 1985.

This appeal is from June and September 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
named above.  The former decision awarded service connection 
and implemented the initial rating of tinnitus and residuals 
of a right shoulder injury and denied, in pertinent part, 
service connection for residuals of injuries of the knees, 
for cellulitis of the left leg, and for degenerative disc 
disease.  The latter decision, in pertinent part, awarded 
service connection and implemented the initial ratings for 
peripheral neuropathy of the upper and lower extremities.

A September 2003 statement from the veteran transmitted 
through his United States Representative appears to assert 
entitlement to compensation from 1985.  The veteran told a VA 
compensation examiner in March 2001 that he believes he 
sustained an injury of the left foot and contracted 
cellulitis because of service-connected diabetes mellitus or 
peripheral neuropathy.  His May 2002 notice of disagreement 
in the instant appeal addressed the matter of the scar from 
cellulitis of the left leg contracted in service.  These 
comments reasonably raise claims for earlier effective dates, 
secondary service connection, and direct service connection, 
respectively.  These matters are referred to the RO for 
appropriate action. 

The issues of rating residuals of a right shoulder injury and 
of service connection for residuals of left and right knee 
injuries, for cellulitis of the left leg, and for 
degenerative disc disease of the lumbar spine are addressed 
in the Remand portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if and when he must take any action.


FINDINGS OF FACT

1.  Peripheral neuropathy of the left (major) upper extremity 
manifests as mild, wholly sensory deficit of the middle 
radicular nerve group, and mild sensory and moderate motor 
deficit of the lower radicular nerve group, with mild atrophy 
of the intrinsic muscles of the hand, and with normal 
strength proximally (upper arm) and moderately reduced 
strength distally (lower arm).

2.  Peripheral neuropathy of the right (minor) upper 
extremity manifests as mild, wholly sensory deficit of the 
middle radicular nerve group and as mild sensory and moderate 
motor deficit of the lower radicular nerve group, with mild 
atrophy of the intrinsic muscles of the hand, and with normal 
strength proximally (upper arm) and moderately reduced 
strength distally (lower arm).

3.  Peripheral neuropathy of the left lower extremity 
manifests as sensory deficit, mild atrophy of the intrinsic 
muscles of the foot with normal strength proximally (upper 
leg), moderately reduced strength distally (lower leg), 
absent ankle reflexes, ataxic gait, and diminished balance.

4.  Peripheral neuropathy of the right lower extremity 
manifests as sensory deficit, mild atrophy of the intrinsic 
muscles of the foot with normal strength proximally (upper 
leg), moderately reduced strength distally (lower leg), 
absent ankle reflexes, ataxic gait, and diminished balance.

5.  The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The schedular criteria for a initial rating in excess of 
40 percent for peripheral neuropathy of the lower radicular 
nerve group of the left (major) upper extremity have not been 
met at any time from the effective date of service connection 
to the present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.123, 4.124a, Diagnostic Code 8512 
(2006).

2.  The schedular criteria for an initial rating of 20 
percent for peripheral neuropathy of the middle radicular 
nerve group of the left (major) upper extremity have been met 
from the effective date of service connection to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.14, 4.123, 4.124a, Diagnostic Code 8512 (2006).

3.  The schedular criteria for an initial rating in excess of 
30 percent for peripheral neuropathy of the lower radicular 
group of the right (minor) upper extremity have not been met 
at any time from the effective date of service connection to 
the present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.123, 4.124a, Diagnostic Code 8511 
(2006).

4.  The schedular criteria for an initial rating of 20 
percent for peripheral neuropathy of the middle radicular 
nerve group of the right (minor) upper extremity have been 
met from the effective date of service connection to the 
present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.14, 4.123, 4.124a, Diagnostic Code 8511 (2006).

5.  The schedular criteria for an initial rating in excess of 
40 percent for peripheral neuropathy of the left lower 
extremity have not been met at any time from the effective 
date of service connection to the present.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 
4.124a, Diagnostic Code 8520 (2006).

6.  The schedular criteria for an initial rating in excess of 
40 percent for peripheral neuropathy of the right lower 
extremity have not been met at any time from the effective 
date of service connection to the present.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 
4.124a, Diagnostic Code 8520 (2006).

7.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2000, 2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for service connection in June 2000.  In 
letters of June and September 2000, VA notified the veteran 
of the information and evidence necessary to well-ground his 
claim.  See 38 U.S.C.A. § 5103(a) (West 1991).  The 
requirements were substantively equivalent to the information 
and evidence necessary to substantiate the claim under the 
VCAA, supra.  The June and September 2000 letters placed the 
burden of production of information and evidence on the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 1991).  A 
subsequent VA letter of March 2001 afforded the veteran 
notice consistent with the VCAA of the information and 
evidence necessary to substantiate his claim and of his 
rights and of his and VA's respective burdens to produce or 
obtain information and evidence.  The March 2001 letter did 
not explicitly request the veteran to submit pertinent 
evidence in his current possession.  38 C.F.R. § 3.159(b); 
see Pelegrini v. Principi, 18 Vet. App. 112, 118-19 (2004).

The language of the regulation regarding evidence in the 
veteran's possession is precatory.  The March 2001 letter 
advised the veteran that he bore ultimate responsibility for 
VA's receipt of all evidence not in federal custody, that he 
may submit lay statements or other evidence, that VA needed 
evidence of treatment, and that he should submit the 
information necessary for VA to request evidence, or the 
evidence itself.  This language reasonably conveyed VA's 
desire that the veteran submit what evidence he could.  
Evidence in his possession could not reasonably be understood 
as excluded.  VA letters of July 2004 and May 2005 reiterated 
the prior notice and the May 2005 letter explicitly requested 
evidence in the veteran's possession.

VA did not notify the veteran of the disability evaluation 
and effective date elements of his claims.  See Dingess v. 
Nicholson, 19Vet. App. 473 (2006).  The omission of the 
rating element of notice is moot, because the entire course 
of the appeal has been to seek a higher evaluation; the 
veteran has actual knowledge of that element of his claim.  
The current effective date of all benefits at issue is the 
earliest provided by law, and this decision achieves no 
result that could implicate an effective date, such as 
staging a rating.  Therefore the failure to notify the 
veteran of the effective date element of his claims did not 
inhibit his full and effective participation in prosecuting 
his claims or otherwise prejudice adjudication of his case.   
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


VA has discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Any defects in 
the timing or language of VA implementation of its notice 
duties have been harmless to the veteran's claim.  See Conway 
v. Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").

VA has obtained all evidence of which it had notice and 
authorization to obtain.  There has been no failure to obtain 
evidence of which it must notify the veteran.  VA has 
examined the veteran.  No additional medical opinion is 
necessary to decide the claims on appeal.  VA has discharged 
its duty to assist the veteran to prosecute his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (e).

II.  Increased Ratings

This appeal is from the initial evaluation assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  The RO effectively 
staged the rating, reconsidering and increasing the initial 
evaluation of each disability at issue in June 2002, 
effective coincident with the grant of service connection.

In review of disability evaluations, the Board considers all 
of the lay and medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2006), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).

A.  Peripheral Neuropathy

The veteran's peripheral neuropathy is rated as partial 
paralysis of the involved nerve or group of nerves.  Wholly 
sensory impairments may be rated as no more than moderate 
partial paralysis of the involved nerve or nerves, unless the 
sciatic nerve is involved; wholly sensory involvement of the 
sciatic nerve may be rated moderately severe if the evidence 
warrants.  38 C.F.R. § 4.123.  The schedule for rating 
disability of the peripheral nerves is published at 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8510 et seq.

1.  Upper Extremities

The upper extremities are rated as major (dominant) or minor 
(nondominant).  38 C.F.R. § 4.124a.  The RO rated upper 
extremity peripheral neuropathy as partial paralysis of the 
middle radicular group.  DC 8511.  The evidence reveals that 
the impairment of motor function from neuropathy involves the 
innervation of the intrinsic muscles of his hands, which are 
evaluated under the lower radicular group.  DC 8512.  This 
decision will apply the diagnostic code for the lower 
radicular group for the manifestations in the veteran's 
hands.

The evidence shows manifestations of peripheral neuropathy in 
the middle radicular group, proximal to the hands and wrists.  
The Board believes these are separately ratable under 
DC 8511, without improperly rating the veteran twice for the 
same disability, because of the objectively demonstrated 
localization of the symptoms.  See 38 C.F.R. § 4.14 (2006).  
These separate ratings are made because failure to compensate 
for the neurological involvement beyond areas contemplated by 
DCs 8511 and 8512, respectively, is not justified by the rule 
against pyramiding.  Id. On the other hand, evaluating the 
neuropathy as involving all upper radicular groups, see DC 
8513, is not appropriate, because no evidence shows 
neuropathic signs or symptoms from or involving the shoulder 
or upper arm.

Complete paralysis of the middle radicular group is rated 70 
percent disabling in the major upper extremity and 60 percent 
disabling in the minor upper extremity.  Partial paralysis is 
rated severe, moderate, or mild with evaluations of 50 
percent, 40 percent, or 20 percent, respectively, for the 
major upper extremity, and of 40 percent, 30 percent, and 20 
percent, respectively, for the minor upper extremity.  The 
differences in rating the major and minor upper extremity is 
why the veteran's left (major) arm is rated higher than the 
right (minor), even though the RO rated each for moderate 
disability.  The lower radicular group is rated at the same 
levels as the middle radicular group for the same degrees of 
disability.

Complete paralysis of the middle radicular group is 
"adduction, abduction and rotation of arm, flexion of elbow, 
and extension of wrist lost or severely affected."  DC 8511.  
Complete paralysis of the lower radicular group is "all 
intrinsic muscles of hand, and some or all of flexors of 
wrist and fingers, paralyzed (substantial loss of use of 
hand)."  DC 8512.  The veteran does not have complete 
paralysis of any part of either upper extremity.  The 
question at issue is whether he has severe partial paralysis.  
The evidence of record reveals essentially the same degree of 
disability from peripheral neuropathy in both upper 
extremities; consequently they are mainly discussed together.

The veteran had extensive private neurological evaluation 
from May 1999 to August 2000.  He had a VA neurological 
examination in March 2001 and a VA vocational capacity 
assessment in November 2001.  The salient feature of this 
evidence is that the slight variations in presentation 
reported among them are of the sort to be expected from 
articulation of findings by different observers.  They do not 
show any difference in severity of symptoms or functional 
impairment of a degree commensurate with a change in 
disability evaluation.  Nothing in the evidence demonstrates 
a disability picture that nearly approximates that of the 
next higher rating.  See 38 C.F.R. § 4.7 (2006).

Comparison of the several private neurology reports shows 
essentially consistent findings.  They reported pain in the 
upper extremities, worse in the evening, but improving with 
medication.  The veteran reported occasional inability to 
grip and hold objects.  Motor examination showed normal bulk 
and tone of the upper extremities, with upper extremity 
strength 5/5 bilaterally, except for 5-/5 strength in the 
intrinsic hand muscles.  Reflexes were +1/+4 in both upper 
extremities.  Sensory examination found decreased pinprick 
and light touch in a glove distribution with the glove being 
to just above the elbows.  The repeated diagnosis was 
paresthesias in the upper extremities, variously stated as 
possibly, probably, and due to diabetes.  The veteran had 
electrodiagnostic testing in December 1999 to determine if 
carpal tunnel syndrome or cervical radiculopathy explained 
any of the signs and symptoms.  The tests revealed axonal 
sensory-motor polyneuropathy.  They were negative for 
evidence of either carpal tunnel or cervical radicular 
etiology.

VA examined the veteran in March 2001.  The examiner did not 
have the veteran's claims file available.  There is no 
discrepancy between the veteran's histories as he reported it 
to the examiner and as the examiner could have learned it 
from the claims file.  The VA examiner's objective findings 
and the diagnoses were substantially the same as the private 
examiner's, and the private examination reports are the only 
other source of pertinent clinical information in the claims 
file.  Whereas the examiner was not deprived of any material 
historical or clinical information that could reasonably have 
influenced his medical conclusions, there is no reason to 
conclude the veteran's case is prejudiced by the failure of 
the examiner to review the claims file.  See 38 C.F.R. § 4.2 
(2006).

The examiner noted the veteran to be left-handed.  The 
veteran reported continuing to work as an aircraft mechanic.  
Examination found mild muscle atrophy of the intrinsic hand 
muscles bilaterally.  Proximal upper extremity strength was 
within normal limits.  Distal strength was about 80 percent 
of normal bilaterally.  Pain and touch sensation were 
decreased bilaterally in a glove distribution to the elbows.  
Reflexes were 1+ bilaterally.  The diagnosis was moderate 
sensorineural peripheral neuropathy bilaterally secondary to 
diabetes mellitus.

VA vocational capacity evaluation of November 2001 noted the 
veteran was insensate from his elbows to his hands 
bilaterally, and that he had reduced grip strength, but the 
report did not quantify the strength.  All other measurements 
were normal.  The opinion was that reduced strength and 
stamina contributed to inability to continue physically 
strenuous employment, and that he should seek a sedentary 
occupation.

The veteran's peripheral neuropathy is wholly sensory from 
approximately the elbows to the hands; the hands also have 
motor involvement.  The private and VA neurologists 
characterize the sensory involvement as decreased sensation 
and paresthesias.  The vocational assessment described the 
veteran as insensate, i.e., without sensation, below the 
elbows.  No one on the interdisciplinary team conducting the 
vocational assessment was a medical doctor.  The clinical 
observations of two specialists in neurology are deemed more 
probative than those of the non-medical practitioners.

Evaluation of peripheral nerves is reasonably based on 
relative impairments.  See 38 C.F.R. § 4.120 (2006).   To 
evaluate the severity of the veteran's sensory impairment in 
the upper extremities, it is informative to compare his 
descriptions of sensations in the upper with his descriptions 
of sensations his lower extremities.  The upper extremity 
symptoms are relatively less severe.  Based upon this 
comparison, the wholly sensory impairment in the middle 
radicular nerve group of each upper extremity is mild.  It 
does not more nearly approximate moderate sensory impairment.  
A 20 percent disability rating is warranted for the wholly 
sensory involvement of the each middle radicular nerve group.  
DC 8511.

The disability picture in the lower radicular group 
bilaterally includes motor deficits.  The severity can 
reasonably be evaluated by comparison with complete 
paralysis.  Severe partial paralysis is characterized by 
substantial loss of use of a hand.  DC 8512.  The veteran 
does not have substantial loss of use of either hand.  The 
mild intrinsic muscle atrophy in each hand and the motor 
weakness and strength impairments are not severe, as best 
demonstrated by the 80 percent strength the VA examiner 
found.  The vocational assessment did not quantify the 
reduced grip strength, and is therefore uninformative for 
rating purposes.  Likewise the ultimate vocational assessment 
presented the amalgamated effects of multiple disabilities, 
and for that reason is not probative of the degree of 
functional impairment due to peripheral neuropathy as it 
effects function in the lower radicular nerve group.  Taking 
all of the evidence together, the disability picture does not 
more nearly approximate that of the next higher rating.  The 
veteran is correctly rated 40 percent for peripheral 
neuropathy of the left (major) upper extremity and 30 percent 
for peripheral neuropathy of the right (minor) upper 
extremity for sensory and motor effects in the lower 
radicular nerve group.  DC 8512.

2.  Lower Extremities

The veteran's peripheral neuropathy of the lower extremities 
is rated as impairment of the sciatic nerve.  DC 8520.  No 
diagnostic code for any other lower extremity peripheral 
nerve provides for a rating in excess of 40 percent.  Id.

Complete paralysis of the sciatic nerve is rated 80 percent 
disabling.  Partial paralysis is rated severe, moderately 
severe, moderate, or mild with evaluations of 60 percent, 40 
percent, or 20 percent, and 10 percent respectively.  

Complete paralysis is "the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  Severe; with marked muscular 
atrophy.  Moderately severe, moderate, and mild are not 
qualified by specific objective indicia.

The private neurology reports of May 1999 to August 2000, the 
March 2001 VA neurology examination and the November 2001 VA 
vocational capacity evaluation are substantially consistent 
in their findings.  For the reasons discussed above, the 
March 2001 VA examiner's lack of review of the veteran's 
claims file did not render the report inadequate for rating 
purposes.  38 C.F.R. § 4.2.

On repeated private neurology examinations, the veteran 
reported tingling and burning sensations in the lower 
extremities, worse at night and with prolonged standing.  The 
veteran has paresthesias bilaterally in a stocking 
distribution from about the knee to his toes and reduced 
sensation to both pin prick and light touch.  Vibratory sense 
was decreased in the big toes.  Position sense and 
graphesthesia were intact.  There was no extinction to double 
simultaneous tactile stimulation.  He had full strength, 
except for 5-/5 strength of dorsiflexion and plantar flexion 
in the right lower extremity and 4+/5 dorsiflexion and 
plantar flexion in the left lower extremity.  There were no 
patella or ankle reflexes bilaterally.  Plantar responses 
were flexor bilaterally with no frontal release sign.  He 
walked with a wide-based gait.  He could not toe or heel 
walk, and tandem walking was difficult.  The private examiner 
repeatedly diagnosed paresthesias in the lower extremities, 
variously stated as possibly, probably, and due to diabetes.  
He also diagnosed moderate to severe axonal sensory motor 
polyneuropathy involving the lower extremities, possibly 
secondary to diabetes, with electrodiagnostic support for the 
diagnosis.

The March 2001 VA compensation examiner made essentially the 
same findings as the private examiner, describing mild 
atrophy of the intrinsic foot muscles with strength of the 
lower extremities within normal limits proximally and about 
80 percent of normal distally.  Sharp and light touch were 
decreased in a stocking distribution, and vibratory sense was 
absent in the feet.  Patellar and Achilles reflexes were 
absent; plantar reflexes were flexor.  The diagnosis was 
moderate sensorimotor peripheral neuropathy of both lower 
extremities secondary to diabetes mellitus.

The November 2001 vocational capacity evaluation noted the 
veteran was insensate below the knees with all strength 
measurements normal.  His balance was disturbed, and his 
stamina was reduced from the combined effects of multiple 
disabilities.

The salient feature of the evidence of record is that the 
veteran does not have marked muscular atrophy in the either 
lower extremity.  This is an explicit criterion of severe 
partial paralysis of the lower extremity.  Absent a condition 
precedent for the next higher rating than the initial 40 
percent evaluations for moderately severe partial paralysis, 
the claims for an initial rating in excess of 40 percent must 
fail for both lower extremities.

B.  Tinnitus

VA granted service connection for tinnitus in June 2001.  The 
RO assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, effective June 
1, 2000.  In May 2002, the veteran expressed disagreement, 
asserting entitlement a 10 percent evaluation for each ear.

VA revised DC 6260 effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral.  The Court held 
that pre-1999 and pre-June 13, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing U.S. Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 is plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation.




As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A schedular rating in excess of 40 percent for peripheral 
neuropathy of the left (major) upper extremity lower 
radicular group is denied.

A schedular rating of 20 percent for peripheral neuropathy of 
the left (major) upper extremity middle radicular group is 
granted.

A schedular rating in excess of 30 percent for peripheral 
neuropathy of the right (minor) upper extremity lower 
radicular group is denied.

A schedular rating of 20 percent for peripheral neuropathy of 
the right (minor) upper extremity middle radicular group is 
granted.

[Continued on next page]


A schedular rating in excess of 40 percent for peripheral 
neuropathy of the left lower extremity is denied.

A schedular rating in excess of 40 percent for peripheral 
neuropathy of the right lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus is denied.


REMAND

The veteran's notice of disagreement asserts that VA does not 
have treatment records for each of the disabilities for which 
he seeks service connection.  He reported treatment for knee 
injuries at U.S. Air Force hospitals at CCK Air Force Base, 
Taiwan; Clark AFB, Philippines; and Scott AFB, Illinois.  He 
reported treatment for cellulitis at U.S. Air Force hospitals 
at CCK AFB, Clark AFB, and Scott AFB.  He reported treatment 
for a back injury at U.S. Air Force hospitals at Nha Trang 
AFB, Clark AFB, Scott AFB, Torrejon AFB, Spain; and Whiteman 
AFB, Missouri.

The claims file contains individual service health records 
from each of these Air bases except Scott AFB.  The only 
record from Clark AFB is a report of an X-ray of the low 
back, which suggests there ought to be other records related 
to this X-ray report.  Moreover, the veteran served for over 
20 years, and the number of service records in the file seems 
few for service of that length.

There is no record that VA followed-up on the veteran's 
assertion of missing records by explicitly requesting the 
veteran provide the date information necessary to request 
clinical records, or by requesting clinical records from the 
named facilities.  Even if the veteran's failure to provide 
the dates of treatment mitigates any such failure, the RO 
should ask the veteran for exactly the information VA needs 
to request the records he asserts are missing.

Along this line, even regarding service records, "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  This precept of self 
help is now a matter of regulation obligating the veteran to 
provide VA information necessary to assist him.  38 C.F.R. 
§ 3.159(c)(2)(i).

The veteran has a current diagnosis of lumbar degenerative 
disc disease, and evidence of low back complaints and 
treatment in service.  He asserts continuity of back 
symptoms.  This is sufficient to require a medical nexus 
opinion.  38 C.F.R. § 3.159(c)(4).  The March 2001 VA 
examination report that diagnosed degenerative disc disease 
did not provide such an opinion.

The veteran's representative requests another examination of 
the veteran's right shoulder, because the veteran asserts his 
right shoulder is worse since the March 2001 examination, and 
because the examiner did not provide an opinion of the extent 
of functional impairment during flare-ups in response to the 
veteran's report of increased symptoms during cool weather.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
the examiner diagnosed degenerative joint disease of the 
right shoulder, which is rated based on range of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201.  The 
disability is now rated for impairment of the clavicle.  See 
DC 5203.  It would be helpful to know whether the 
degenerative changes of the acromioclavicular joint are 
residuals of the clavicle fracture in service.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide the 
dates of treatment at U.S. Air Force 
Hospitals at CCK, Scott, Clark, Nha Trang, 
Torrejon, and Whiteman Air Force Bases 
within a range for which it is practicable 
for VA to request records.

*	Request clinical records for the 
dates the veteran provides, if he 
provides information of sufficient 
detail to make a request practicable.

*	If the veteran does not provide 
sufficient information, notify him 
that the information provided is 
insufficient.

2.  Schedule the veteran for a VA 
orthopedic examination of the veteran's 
lumbar spine and right shoulder, with 
review of the claims folder, to accomplish 
the following:

*	Provide an opinion whether it is less 
than, equal to, or greater than a 50 
percent degree of probability that 
any current lumbar spine pathology is 
the result of a back injury in 
service.

*	Identify and determine the current 
severity of residuals of a fracture 
of the right shoulder in service.  
NOTE: The veteran reports flare-ups 
in cool weather.  Request the 
examination be during the winter, if 
practicable.

*	The examiner should note the January 
1967 report of X-ray study of the 
right shoulder, to inform an opinion 
as to whether degenerative changes 
shown by March 2001 VA X-ray study 
are residuals of the injury in 
service.

*	If feasible, the examiner should note 
whether the examination was during 
cool weather, and provide an opinion 
of the amount of additional loss of 
range of motion due to pain or other 
factors during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995)

3.  Readjudicate the claims for service 
connection for residuals of injuries of 
the left knee, right knee, lumbar spine, 
and for cellulitis of the left leg, and 
for an initial rating of residuals of a 
right shoulder injury in excess of 10 
percent.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


